An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-749
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 21 January 2014


VIOLA SIMMONS,
     Plaintiff,
                                              North Carolina
      v.                                      Industrial Commission
                                              I.C. No. TA-22342
FAYETTEVILLE STATE UNIVERSITY,
     Defendant.


      Appeal    by   plaintiff     from    decision    and   order    entered     18

March 2013 by the North Carolina Industrial Commission.                       Heard

in the Court of Appeals 30 December 2013.


      Viola Simmons, pro se, for plaintiff-appellant.

      Attorney General Roy Cooper, by Assistant Attorney General
      Alesia Balshakova, for defendant-appellee.


      HUNTER, JR., Robert N., Judge.


      Plaintiff appeals from a decision and order of the North

Carolina    Industrial     Commission      denying    her    claim   for   damages

under the North Carolina Tort Claims Act.                Because plaintiff has

failed to present a cognizable, properly supported argument to

this Court as required by N.C. R. App. P. 28(b)(6), we dismiss

her appeal.
                                            -2-
    On    20    April     2011,      plaintiff          filed    a    negligence      claim

against defendant under the Tort Claims Act after she slipped

and fell on campus on the morning of 12 January 2011.                           Defendant

had cancelled classes the preceding day in response to a winter

storm that brought ice, snow, and freezing rain.                            While walking

to her 10:00 a.m. class on 12 January 2011, plaintiff noticed

that the sidewalk had been treated for ice.                          Because the broken

ice had not been removed from the sidewalk, plaintiff “carefully

avoided   the    broken    ice.”        On        the   sidewalk      between    the   New

Residence Dormitory and the nursing building, however, plaintiff

encountered     what    she    described           as   a   patch      of    “clear    ice,

something like they call black ice, like you can’t tell it’s

there.”        Plaintiff      lost    her     footing       on   the     ice    and    fell

backward, striking her head on the ground.                           She was taken by

ambulance to a hospital and was diagnosed with strains to her

neck and lower back.              Plaintiff missed three days of school

following the incident.

    Alan Ray Williams, defendant’s Director of Operations, was

responsible for clearing ice from the sidewalks of the 186-acre

campus.   His staff of fifteen to seventeen employees treated the

sidewalks with a brine solution ahead of the storm on 11 January

2011 and physically cleared them of ice and snow thereafter.
                                          -3-
Although his staff had resumed clearing the sidewalks at 5:00

a.m.   on    12    January      2011—beginning       with   the   location     where

plaintiff fell—Williams testified that they could never be sure

to get all the icy spots off the sidewalks given the size of the

campus and the number of sidewalks thereon.                   He noted that “this

event was a freezing event and anything that was melted the

previous day if it puddled it refroze over night [sic].”

       After a hearing on 8 May 2012, a deputy commissioner filed

a   decision      and   order   awarding        plaintiff   $14,500    in   damages.

Defendant appealed to the Full Commission, which reversed the

deputy commissioner’s award           and denied plaintiff’s negligence

claim.      Citing Von Viczay v. Thoms, 140 N.C. App. 737, 739, 538

S.E.2d 629, 631 (2000), aff’d per curiam, 353 N.C. 445, 545

S.E.2d 210 (2001), the Commission concluded that defendant had

no duty to warn plaintiff of the obvious danger presented by

snow and ice on its walkways, absent evidence that its employees

had superior knowledge as to a particular hazard.                     Thus, because

plaintiff      “failed    to    present    any     evidence    showing      that   any

employee of Defendant had knowledge of the ‘black ice’ on the

sidewalk prior to her fall[,]” the Commission concluded that

plaintiff had failed to show that defendant or its employees had
                                       -4-
breached any duty of care owed to her.                        See id. at 740, 538

S.E.2d at 632.

       In her brief to this Court, plaintiff asks that we overturn

the    Full    Commission’s       decision        and       reinstate       the   deputy

commissioner’s damages award.            She insists she had no way to

know the conditions on defendant’s campus until she arrived for

class on 12 January 2011, and that her fall was the result of

negligence by Mr. Williams in treating the sidewalks.

       The purpose of appellate briefs “is to define clearly the

issues   presented    to    the   reviewing        court      and     to   present    the

arguments and authorities upon which the parties rely in support

of their respective positions thereon.”                       N.C. R. App. 28(a).

Our   appellate     rules   provide    that       an    appellant’s         brief    must

include, inter alia, “[a] statement of the issues presented for

review” and “[a]n argument, to contain the contentions of the

appellant with respect to each issue presented.”                           N.C. R. App.

P.    28(b)(2),    (6).     Moreover,        an    appellant’s         argument      must

“contain a concise statement of the applicable standard(s) of

review for each issue” and “[t]he body of the argument and the

statement     of   applicable     standard(s)          of    review     shall     contain

citations of the authorities upon which the appellant relies.”

N.C. R. App. P. 28(b)(6).           “Issues not presented in a party’s
                                        -5-
brief, or in support of which no reason or argument is stated,

will be taken as abandoned.”           N.C. R. App. P. 28(b)(2).       We have

“emphasize[d] that even pro se appellants must adhere strictly

to the Rules of Appellate Procedure . . . or risk sanctions.”

Strauss v. Hunt, 140 N.C. App. 345, 348–49, 536 S.E.2d 636, 639

(2000) (citing N.C. R. App. P. 25(b)).

    Plaintiff’s brief fails to identify any issue for appellate

review.     It    offers   no   argument,     sets   forth   no   standard   of

review, and cites to no authority.1            It is not the role of this

Court to construct a viable legal argument for plaintiff.                    See

Foster v. Crandell, 181 N.C. App. 152, 173, 638 S.E.2d 526, 540

(2007) (“It is not the responsibility of this Court to construct

arguments for a party”); Goodson v. P.H. Glatfelter Co., 171

N.C. App. 596, 606, 615 S.E.2d 350, 358 (2005) (“It is not the

duty of this Court to supplement an appellant’s brief with legal

authority    or   arguments      not    contained    therein.”).       Because

plaintiff’s gross substantive violation of N.C. R. App. P. 28(b)

“impairs [this C]ourt’s task of review” such that “review on the

merits    would   frustrate     the    adversarial   process,”    we   conclude

1
  We further note that plaintiff’s brief lacks “[a] concise
statement of the procedural history of the case[,]” lacks “[a]
statement of the grounds for appellate review” with “citation of
the statute or statutes permitting appellate review[,]” and
lacks “[a] full and complete statement of facts.” N.C. R. App.
P. 28(b)(3)–(5).
                              -6-
that her appeal should be dismissed pursuant to N.C. R. App. P.

34(b).   Dogwood Dev. & Mgmt. Co. v. White Oak Transp. Co., 362

N.C. 191, 200, 657 S.E.2d 361, 366–67 (2008).     We further find

no grounds to suspend our appellate rules pursuant to N.C. R.

App. P. 2 to review the Full Commission’s ruling.     See id. at

201, 657 S.E.2d at 367.

    Appeal dismissed.

    Chief Judge MARTIN and Judge DILLON concur.

    Report per Rule 30(e).